Exhibit 10.1

FORM OF DOCUMENTS RELATED TO DIRECTOR COMPENSATION

PERSONAL AND CONFIDENTIAL

[DATE]

Dear [INSERT NAME OF DIRECTOR]:

We are writing to set forth the general terms of your compensation as a director
of Popular, Inc. (the “Corporation”) and certain of its wholly-owned
subsidiaries. These terms are subject to future modification by the Board of
Directors.

The annual compensation for directors approved by the Corporation’s Board on
December 11, 2015 is as follows:

 

  •   A grant of $100,000 (the “Restricted Stock Grant”) payable to each
director in Restricted Stock of the Corporation (the “Restricted Stock”) under
the Popular, Inc. 2004 Omnibus Incentive Plan (the “Omnibus Plan”);

 

  •   A retainer fee (the “Annual Retainer”) of $50,000 (payable in cash or in
shares of Restricted Stock, at your option);

 

  •   A retainer fee (the “Committee Chair Fee”) payable to the director
designated as Chairperson of the following Committees (in cash or in shares of
Restricted Stock, at the director’s option):

 

  •   Audit and Risk Committees: $15,000.

 

  •   Compensation and Corporate Governance, and Nominating Committees $10,000;
and

 

  •   A grant of $20,000 (the “Lead Director Grant”) payable in Restricted Stock
under the Omnibus Plan, to the director designated as lead director.

The aforementioned compensation is attributable to the period commencing on
April 26, 2016 and ending on the day before the 2017 annual stockholders’
meeting, and for each subsequent year that you are a director and/or elected as
committee chair or lead director. The annual compensation period for subsequent
years will commence on the day of the corresponding annual stockholders’ meeting
and end on the day before the following year’s annual meeting. The total cash
and Restricted Stock compensation will be paid and/or delivered in advance,
within the 30 days following the Corporation’s annual stockholders’ meeting.

 

1



--------------------------------------------------------------------------------

The Annual Retainer and Committee Chair Fee will be paid in cash, unless you
elect to receive payment in Restricted Stock under the Omnibus Plan. In order to
make such election, you must return to us the attached Director Compensation
Election Form within 10 days from the date of this letter. If you do not submit
the Director Compensation Election Form within said 10-day period, the Annual
Retainer and Committee Chair Fee will be payable to you in cash. Once you have
made an election it will be applicable to all future payments of the Annual
Retainer and Committee Chair Fee, unless you notify us in writing of your desire
to change the election. You may make such change in connection with future
payments of either compensation element, by sending us a written notice at least
30 days prior to the date of the annual meeting for the year for which the
change would be in effect.

An election to receive the Annual Retainer and Committee Chair Fee in the form
of Restricted Stock will result in deferral of taxation of those amounts until
such later year as the restrictions lapse.

The number of shares of Restricted Stock to be delivered in payment of the
Restricted Stock Grant, the Annual Retainer, the Committee Chair Fee and the
Lead Director Grant, as applicable, will be determined by dividing the
corresponding amount of the payment in cash by the closing price of the
Corporation’s common stock on the date of the annual stockholder’s meeting.

The Restricted Stock will be subject to the terms and conditions of the
Restricted Stock Agreement attached hereto. Any dividends paid on your
Restricted Stock will be reinvested in your name in the Popular, Inc. Dividend
Reinvestment and Stock Purchase Plan. Dividends will be subject to Puerto Rico
income taxes in the year paid by the Corporation.

Please note that, if you are a Puerto Rico resident, cash payments and a
subsequent vesting of Restricted Stock may impose an obligation on you to
collect and remit to the Puerto Rico Department of the Treasury any value added
tax imposed on the Corporation in connection with the compensation received by
you as a director.

We have enclosed the following documents regarding the foregoing:

 

  1. Director Compensation Election Form;

 

  2. Restricted Stock Agreement; and

 

  3. Omnibus Plan.

Please complete and sign the Director Compensation Election Form and the
Restricted Stock Agreement where indicated, and return the executed documents to
Marie Reyes Rodríguez at the Corporate Secretary’s Office. Please retain a copy
of the documents for your records.

Cordially,

[INSERT NAME OF REPRESENTATIVE]

 

2



--------------------------------------------------------------------------------

DIRECTOR COMPENSATION ELECTION FORM

I have received the letter informing me of my compensation as a member of the
Board of Directors of Popular, Inc. and certain of its wholly-owned
subsidiaries. I am in agreement with the terms set forth therein.

I hereby make the following elections with respect to my future compensation as
a member of the Board of Directors of Popular, Inc. and such subsidiaries:

ANNUAL RETAINER FEE

 

CASH

  

RESTRICTED

STOCK

COMMITTEE CHAIR FEE

 

CASH

  

RESTRICTED

STOCK

I understand that: (i) amounts received in cash will be taxed as ordinary income
when received; and (ii) compensation income received in the form of restricted
stock will be taxed as ordinary income on the date the restrictions lapse. I
also understand that I am free to sell, transfer or otherwise dispose of the
shares based on the fair market value of the shares on the date the restrictions
lapse.

 

  By:  

 

  Name:   [INSERT NAME OF DIRECTOR] Date:  

 

 

3



--------------------------------------------------------------------------------

RESTRICTED STOCK AGREEMENT

This Restricted Stock Agreement (“Agreement”) by and between Popular, Inc. (the
“Corporation”) and             (“Director”), whereby the Corporation in
consideration of Director’s services as a member of the Board of Directors of
the Corporation and/or certain of its wholly-owned subsidiaries, grants to the
Director a number of restricted shares of the Corporation’s Common Stock (the
“Restricted Stock”) subject to the terms and conditions hereinafter set forth
and the terms and conditions of the Popular, Inc. 2004 Omnibus Incentive Plan
(the “Plan”), a copy of which is attached hereto as Exhibit A. Capitalized terms
not otherwise defined herein shall having the meaning ascribed them in the Plan.

1. NUMBER OF SHARES. Pursuant to the terms of the Director’s compensation letter
dated April 26, 2016 and the Director’s election thereunder, the Corporation has
agreed to grant to the Director during each year of his/her term as director of
the Corporation Restricted Stock in the amount stated in the compensation letter
and election form, as may be amended from time to time. The number of shares of
Restricted Stock to be granted each year will be based on the closing price of
the Corporation’s common stock on the date of the annual meeting of the
Corporation’s stockholders immediately preceding the commencement of each year
for which compensation in the form of Restricted Stock applies. The Grant Date
shall be the day the Restricted Stock is allocated to your account within the 30
days following the annual meeting of the Corporation’s stockholders. For all
purposes the Grant Price shall be zero ($0).

The Restricted Stock shall be subject to all the terms, conditions, and
restrictions set forth in this Agreement and the Plan. In the event any stock
dividend, stock split, recapitalization or other change affecting the
outstanding common stock of the Corporation as a class is effected without
consideration, then any new, substituted or additional securities or other
property (including money paid other than as a regular cash dividend) that is by
reason of any such transaction distributed with respect to shares of Restricted
Stock will be immediately subject to the provisions of this Agreement in the
same manner and to the same extent as the Restricted Stock with respect to which
such change was effected. Cash dividends paid on the Restricted Stock shall be
reinvested in Common Stock through the Popular, Inc. Dividend Reinvestment and
Stock Purchase Plan.

2. VESTING, FORFEITURE AND TRANSFER RESTRICTIONS. All Restricted Stock granted
to Director shall become vested and not subject to restrictions upon the
termination of service as a Director for any reason other than for Cause (as
defined in the Plan). In the event Director’s relationship with the Corporation,
is terminated for Cause (as defined in the Plan), or if Director, Director’s
legal representative, or other holder of the Restricted Stock attempts to sell,
exchange, transfer, pledge, or otherwise dispose of any Restricted Stock, all
Restricted Stock will be immediately forfeited without any further action by the
Corporation.

Restricted Stock may not be assigned, transferred, pledged or otherwise disposed
of in any way other than by the Last Will and Testament of the Director or the
laws of descent and distribution, subject to the bylaws of the Corporation. Any
Restricted Stock held by a beneficiary shall be subject to the restrictions
imposed on such Restricted Stock. Any such attempt at assignment, transfer,
pledge or other disposition shall be without effect.

 

4



--------------------------------------------------------------------------------

3. SECURITIES LAW COMPLIANCE. Notwithstanding anything to the contrary contained
herein, no shares under this Agreement may be granted unless the shares of
Restricted Stock issuable upon such grant are then registered under the
Securities Act of 1933, as amended (the “Securities Act”) or, if such shares of
Restricted Stock are not then so registered, the Corporation has determined that
such grant and issuance would be exempt from the registration requirements of
the Securities Act. The grant of shares must also comply with other applicable
laws and regulations governing the grant, and no grant of shares will be
permitted if the Corporation determines that such purchase would not be in
material compliance with such laws and regulations.

4. STOCK LEGEND. The Corporation and Director agree that, to the extent
certificates representing shares of Restricted Stock are issued by the
Corporation, during such time as such Restricted Stock are subject to the
provisions of this Agreement and the Plan, such certificates will have endorsed
upon them in bold-faced type a legend substantially in the following form:

THE SHARES REPRESENTED BY THIS CERTIFICATE MAY NOT BE SOLD, ASSIGNED,
TRANSFERRED, ENCUMBERED OR IN ANY MANNER DISPOSED OF, EXCEPT IN COMPLIANCE WITH
THE TERMS OF THE RESTRICTED STOCK AGREEMENT BETWEEN THE CORPORATION AND THE
INITIAL HOLDER OF THE SHARES. THE RESTRICTED STOCK AGREEMENT MAY GRANT CERTAIN
PURCHASE OPTIONS TO THE CORPORATION, PROVIDES FOR FORFEITURE OF THE STOCK IN
CERTAIN CIRCUMSTANCES, AND IMPOSES RESTRICTIONS ON THE TRANSFER OF THESE SHARES.
A COPY OF THE RESTRICTED STOCK AGREEMENT IS ON DEPOSIT AT THE PRINCIPAL OFFICE
OF THE CORPORATION AND WILL BE FURNISHED BY THE CORPORATION TO THE REGISTERED
HOLDER HEREOF UPON WRITTEN REQUEST.

5. AGREEMENT NOT A SERVICE CONTRACT. This Agreement is not an employment or
service contract, and nothing in this Agreement nor the Plan shall be deemed to
create in any way whatsoever any obligation for the Director to continue his
relationship with the Corporation or its subsidiaries, as applicable, or of the
Corporation or its subsidiaries, as applicable, to continue the relationship
with the Director.

6. SECTION 83(b) ELECTION. Director acknowledges that if he is subject to
taxation under the United States Internal Revenue Code of 1986, as amended (the
“Code”), under Section 83(b) of the Code, the difference between the Grant Price
and its fair market value at the time any forfeiture restrictions applicable to
such Restricted Stock lapse is reportable as ordinary income at that time. For
this purpose, the term “forfeiture restrictions” includes the forfeiture
provisions, and restrictions described in Section 2 of this Agreement.

 

5



--------------------------------------------------------------------------------

Notwithstanding the preceding, Director understands that he or she may elect to
be taxed at the time the Restricted Stock is acquired hereunder, rather than
when and as such Restricted Stock ceases to be subject to such forfeiture
restrictions, by filing an election under Section 83(b) of the Code with the
Internal Revenue Service within 30 days after the Grant Date. If the Grant Price
equals the fair market value of the Restricted Stock on such date, or if it is
likely that the fair market value of the Restricted Stock at the time any
forfeiture restrictions lapse will exceed the Grant Price, the election may
avoid adverse tax consequences in the future. Director understands that the
failure to make this filing within said 30 day period will result in the
recognition of ordinary income by Director (in the event the fair market value
of the Restricted Stock increases after Grant Date) as the forfeiture
restrictions lapse. Director acknowledges that it is his or her sole
responsibility, and not the Corporation’s, to file a timely election under
Section 83(b) of the Code. Director further acknowledges that the election under
Section 83(b) of the Code is an election that must be made with respect to each
separate grant of Restricted Stock that is subject to this Agreement and that,
immediately after filing the election with the Internal Revenue Service,
Director will deliver a copy of such election to the Corporation.

7. Section 409A. The Restricted Stock granted under this Agreement is intended
to be exempt from Section 409A of the Code, to the extent applicable, and this
Agreement is intended to, and shall be interpreted, administered and construed
consistent therewith.

8. NOTICES. Any notices provided for in this Agreement or the Plan shall be
given in writing and shall be deemed effectively given upon receipt or, in the
case of notices delivered by mail by the Corporation to the Director, five
(5) days after deposit in the United States mail, postage prepaid, addressed to
the Director at the last address the Director provided to the Corporation.
Notice to the Corporation BPPR shall be given in writing and shall be deemed
effectively given upon receipt or, in the case of notices delivered by mail to
the Corporation by the Director, five (5) days after deposit in the United
States mail, postage prepaid, addressed to Chief Legal Officer, Popular, Inc.
Board of Directors (751), PO Box 362708, San Juan, Puerto Rico 00936-2708.

9. RIGHTS AS A SHAREHOLDER. Except for the restrictions set forth in this
Agreement and the Plan and unless otherwise determined by the Corporation, the
Director shall be entitled to all of the rights of a shareholder with respect to
the shares of Restricted Stock awarded pursuant to this Agreement including the
right to vote such shares of Restricted Stock and to receive dividends and other
distributions (if any) payable with respect to such shares. Provided, however,
that cash dividends paid on Restricted Stock shall be reinvested in common stock
of the Corporation through the Popular, Inc. Dividend Reinvestment and Stock
Purchase Plan.

10. TAX WITHHOLDING. The Corporation may withhold or cause to be withheld from
any Restricted Stock grant (or Director’s compensation) any Federal, Puerto
Rico, state or local taxes required by law to be withheld with respect to such
Restricted Stock grant. By acceptance of this Agreement, Director agrees to such
deductions.

 

6



--------------------------------------------------------------------------------

11. GOVERNING LAW. All questions arising with respect to this Agreement and the
provisions of the Plan shall be determined by application of the laws of the
Commonwealth of Puerto Rico except to the extent such governing law is preempted
by Federal law. The obligation of the Corporation to grant and deliver
Restricted Stock under this Agreement is subject to applicable laws and to the
approval of any governmental authority required in connection with the
authorization, issuance, sale, or delivery of such Restricted Stock.

12. SEVERABILITY. If any provision of this Agreement is held to be illegal or
invalid for any reason, the illegality or invalidity shall not affect the
remaining provisions of the Agreement, but such provision shall be fully
severable and the Agreement shall be construed and enforced as if the illegal or
invalid provision had never been included in the Agreement.

13. SUCCESSORS. This Agreement shall be binding upon the Director, his legal
representatives, heirs, legatees, distributees, and shall be binding upon the
Corporation and its successors and assigns.

IN WITNESS WHEREOF, the parties hereto have entered into this Agreement as of
            .

 

POPULAR, INC. By:  

 

Name:   [INSERT NAME OF REPRESENTATIVE] Title:   [INSERT TITLE OF
REPRESENTATIVE] DIRECTOR:

 

Name:   [INSERT NAME OF DIRECTOR]

 

7